UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 28, 2009 FIRST GUARANTY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Louisiana 000-52748 26-0513559 (State or other jurisdiction (Commission File Number) (I.R.S. Employer incorporation or organization) Identification Number) 400 East Thomas Street Hammond, Louisiana (Address of principal executive offices) (Zip Code) (985) 345-7685 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On August 28, 2009, First Guaranty Bancshares, Inc. (the “Company”) entered into a Letter Agreement, which includes a Securities Purchase Agreement and a Side Letter Agreement (together, the “Purchase Agreement”), with the United States Department of the Treasury (“Treasury Department”) pursuant to which the Company has issued and sold to the Treasury Department: (i) 2,069.9 shares of the Company’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A, par value $1,000 per share (the “Series A Preferred Stock”), having a liquidation amount per share of $10,000, for a total purchase price of $20,699,000, and (ii) a warrant (the “Warrant”) to purchase 114.44444 shares of the Company’s Fixed Rate Cumulative Perpetual Preferred Stock, Series B, par value $1,000 per share (the “Series B Preferred Stock”), with a liquidation amount of $10,000 per share, at an exercise price per share of $1,000.The Company intends to contribute to First Guaranty Bank, its subsidiary, at least 50% of the proceeds of the sale of the Series A Preferred Stock.The Purchase Agreement is attached as Exhibit 10.1 hereto and is incorporated herein by reference. The Warrant has a ten year term and is immediately exercisable.Immediately following the issuance of the Series A Preferred Stock and the Warrant, the Treasury Department exercised its rights under the Warrant to acquire 103 shares of the Series B Preferred Stock through a cashless exercise.A copy of the Warrant is attached as Exhibit 4.3 and is incorporated herein by reference. The Series A Preferred Stock pays cumulative dividends at a rate of 5% per annum for the first five years and thereafter at a rate of 9% per annum.The Company may not redeem the Series A Preferred Stock during the first three years except with proceeds from a “qualified equity offering” (as defined in the Articles of Amendment to the Company’s Restated Articles of Incorporation filed as Exhibit 4.1 hereto).After three years, the Company may, at its option, redeem the Series A Preferred Stock at the liquidation amount plus accrued and unpaid dividends.The Series A Preferred Stock is generally non-voting.The Series B Preferred Stock pays cumulative dividends at a rate of 9% per annum.The Series B Preferred Stock generally has the same rights and privileges as the Series A Preferred Stock. The Series A Preferred Stock and the Warrant were issued in a private placement exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, as amended.The Company has agreed to register for resale the Series A Preferred Stock and the Series B Preferred Stock upon the request of the Treasury Department.The Purchase Agreement provides that neither the Series A Preferred Stock nor the Series B Preferred Stock will be subject to any contractual restrictions on transfer, except that the Treasury Department and its transferees may not effect any transfer of the Series A Preferred Stock or the Series B Preferred Stock that would cause the Company to otherwise become subject to the periodic reporting requirements of the Securities Exchange Act of 1934.The
